United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2194
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Lawrence Sedric Rowan,                  *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: February 13, 2002

                                  Filed: February 20, 2002
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Lawrence Sedric Rowan was charged with four counts of federal drug law
violations after federal officials uncovered a drug conspiracy. Rowan hired an
attorney who already represented one of Rowan’s co-defendants, so the district court*
conducted a hearing and determined a conflict did not exist. Rowan then signed a
conflict waiver. With his attorney’s assistance, Rowan pleaded guilty to possessing


      *
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
approximately one kilogram of cocaine with intent to distribute it. Rowan’s written
plea agreement also stipulated that approximately 452 grams of crack cocaine would
be considered relevant conduct during Rowan’s sentencing. Rowan told the court he
understood and consented to this agreement, and the court sentenced Rowan to 151
months in prison. Rowan appeals, challenging his sentence and his conviction.

       Rowan contends the district court abused its discretion because it failed to
consider Rowan’s request for a downward sentencing departure under U.S.S.G. §
4A1.3 (allowing a departure when the defendant’s criminal history category
significantly overrepresents the seriousness of the defendant’s criminal history). At
sentencing, the court heard both parties’ arguments regarding the propriety of
departure and then denied Rowan’s request, stating: “The court has imposed this
sentence within the range applicable to you for this offense because it finds the facts
to be the kind contemplated by the guidelines.” Because the district court concluded
Rowan’s case fell within the guidelines’ heartland and did not indicate it lacked the
authority to depart from the guidelines, we assume the district court recognized its
authority to grant a downward departure and declined to do so. See United States v.
Correa, 167 F.3d 414, 417 (8th Cir. 1999). Thus, we cannot review the district court’s
decision. See United States v. Lim, 235 F.3d 382, 385 (8th Cir. 2000).

       Rowan raises three pro se challenges to his conviction, but we cannot reach the
merits of these issues, either. First, Rowan’s claim that he was prejudiced by
ineffective assistance of counsel because of his attorney’s actual conflict relies on
allegations outside the record and is more appropriately raised in a collateral
proceeding. See United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995). Second,
Rowan’s claim that his guilty plea was involuntary is unreviewable because it was not
raised in the district court. See United States v. Arps, 197 F.3d 1202, 1203 (8th Cir.
1999) (per curiam). Third, Rowan’s claim that the district court wrongly held him
responsible for the 452 grams of crack cocaine during sentencing is rejected because,
in his written plea agreement, Rowan explicitly and voluntarily consented to

                                         -2-
consideration of this drug quantity during his sentencing. See United States v.
Nguyen, 46 F.3d 781, 783 (8th Cir. 1995).

      In sum, we affirm Rowan’s sentence and conviction, and deny his motion to
supplement the record.



      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -3-